Citation Nr: 1719675	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  99-00 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for postoperative residuals of fracture of the supracondylar of the right knee (right knee instability) prior to June 20, 2012, and the issue of elimination of the rating effective June 20, 2012.

2.  Entitlement to an increased rating in excess of 10 percent for arthritis of the right knee from December 7, 2000.  

3.  Entitlement to an increased rating in excess of 40 percent for postoperative fracture of the supracondylar (limited extension) and arthritis of the right knee from June 20, 2012.

4.  Entitlement to an effective date earlier than December 7, 2000 for the grant of service connection for arthritis in the right knee.  

5.  Entitlement to an effective date earlier than January 16, 2014 for the award of total disability rating due to individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 until January 1978.

This matter comes before the Board of Veterans' Appeals (Board) from an August 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The rating decision incorrectly stated the Veteran's right knee disability was service-connected at 10 percent, but it was rated at 20 percent since the initial grant of service connection.

The Board remanded the claim for additional development in January 2001 and later denied the increased rating claim in February 2003.  The Veteran subsequently appealed the February 2003 Board decision to the United States Court of Veterans Claims (Court).  In a June 2003 remand, the Court vacated the Board's decision for inadequate discussion of notice requirements mandated by the Veterans Claims Assistance Act.  In March 2004, the Board remanded the claim in accordance with the Court's Remand.  

In February 2006, the claim returned to the Board and was again denied.  The Veteran appealed the February 2006 Board decision to the Court.  In the November 2007 Joint Motion for Partial Remand (Joint Motion), the Court remanded the claim to readjudicate the issue of whether the Veteran was entitled to a separate rating for arthritis in the right knee.  In September 2008, the Board remanded the claim for compliance with the Court's Joint Motion.  

In February 2009, the RO granted service connection for a separate rating for osteoarthritis in the right knee at 10 percent effective December 7, 2000.  

When the claims for his right knee disability and arthritis returned to the Board in February 2012, they were denied.  After appealing to the Court, in an April 2013 Joint Motion for Partial Remand, the parties agreed to remand both claims to address the Veteran's functional limitations during flare-ups for an evaluation in excess of 20 percent for the knee disability and an evaluation in excess of 10 percent for the arthritis.  

In September 2013, the RO granted a 40 percent rating for postoperative residuals of fracture of the supracondylar of the right knee, with arthritis, which were previously separate ratings, effective June 20, 2012.  In addition, the RO changed the right knee disability rating from instability to limited extension.

In February 2014, the Board remanded the claims in accordance with the Court's April 2013 Joint Motion.

The Veteran and a previous representative testified before a Veterans Law Judge in November 2000.  However, the Veterans Law Judge who conducted the November 2000 hearing is no longer employed by the Board.  Under 38 C.F.R. § 19.3(b), this appeal may be reassigned to another Veterans Law Judge for a decision.  A transcript of the hearing has been associated with the record.

The claim has since returned for further appellate consideration.

In this decision, the Board is restoring the Veteran's knee instability rating of 20 percent.  The claims for increased ratings of right knee instability, limited extension and arthritis, and the claim for an earlier effective date for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The RO eliminated the disability rating of 20 percent for right knee instability effective June 20, 2012, and assigned a combined 40 percent rating for right knee limited extension and arthritis.  

2.  At the time of the elimination, the 20 percent rating had been in effect for over 20 years.  

3.  There is no evidence or allegation that the Veteran's 20 percent disability rating for right knee instability was based on fraud.

4.  There is no evidence of arthritis in the right knee prior to December 7, 2000.  


CONCLUSIONS OF LAW

1.  The elimination of the rating assigned for right knee instability from 20 percent, effective June 20, 2012, was not proper; restoration of the 20 percent rating is warranted as of such date.  38 U.S.C.A. §§ 110 (West 2014); 38 C.F.R. §§ 3.105, 3.951, 4.71a, Diagnostic Code (DC) 5257 (2016); Murray v. Shinseki, 24 Vet. App. 420 (2011). 

2.  The criteria for entitlement to an effective date earlier than December 7, 2000, for a grant of service connection for arthritis are not met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.400 (o)(2) (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Veteran's right knee claims arise from his disagreement with the rating assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also met its duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veterans record includes his service treatment records (STRs), post-service VA treatment records, lay statements in support of the claim, and hearing transcript.  The Veteran was afforded pertinent VA compensation examinations in May 2001, October 2002, November 2004, December 2004, January 2009, April 2013, and June 2016. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103 (c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board hearing complied with the provisions of Bryant. 

Here, the November 2000 Board hearing was in compliance with the provisions of Bryant.  Neither the Veteran nor his representative asserted that the VLJ failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any other prejudice in the conduct of the hearing.  In addition, the lay statements and submissions during the course of the appeal, as well as those of the Veteran's representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim decided herein because the submissions and statements speak to why the Veteran believes that his hearing loss disability is related to service.  As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record. Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice and has had a meaningful opportunity to participate effectively in the development of this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this appeal have been satisfied.

II.  Rating Reduction

Special protections are afforded for ratings that have been in place for extended periods of time.  38 C.F.R. § 3.951.  Pursuant to 38 U.S.C. § 110 and 38 C.F.R. § 3.951 (b), when a disability rating has been awarded and continuously rated for twenty or more years, it shall not be reduced, except upon a showing that the rating was based on fraud.  

In December 1978, VA awarded the Veteran service connection for right knee instability.  He was assigned an initial 20 percent disability rating effective starting January 23, 1978.  This 20 percent disability rating was continuously rated until the September 2013 Rating Decision, in which the RO reevaluated his right knee instability as limited extension.  This shift changed his diagnostic code from DC 5257 to DC 5261.  In addition, the RO combined his limited motion rating with the separate arthritis rating to establish a 40 percent disability rating under 5003-5261.  

The termination of the Veteran's right knee instability rating was improper because this disability has been continuously rated for over 20 years.  38 C.F.R. § 3.951.  In effect, the RO reduced the Veteran's disability rating by 20 percent by changing the diagnostic code from 5257 to 5261.  Since the Veteran's 20 percent disability rating for right knee instability was continuously rated for twenty years, it should not have been replaced by a rating for limited extension.  See Murray v. Shinseki, 24 Vet. App. 420 (2011) (holding a rating under a specific diagnostic code in effect for 20 years or more is protected and a change to a different diagnostic code is, in essence, a reduction of that disability rating, even if the overall disability level is unchanged).  Therefore, the Veteran is entitled to the restoration of his 20 percent disability rating for this service-connected right knee instability effective June 20, 2012.  

III.  Earlier Effective Date - Arthritis 

The RO assigned an effective date of December 7, 2000, for the award of service connection for arthritis, based upon the date of the x-ray evidence diagnosing degenerative joint disease (DJD).  He seeks the assignment of an earlier effective date.

Based upon a complete review of the evidence, and for the reasons discussed below, the Board finds that the currently assigned effective date of December 7, 2000, is the earliest effect date assignable for service connection for his arthritis.

The effective date for an award of disability compensation based on an original claim for direct service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  The Veteran separated from active duty in 1978, and no claim for arthritis was received within the year after separation.  When the claim is filed after the initial year following separation, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2016).  

Turning to the relevant evidence, the Veteran's arthritis is currently rated at 10 percent under DC 5003.  He was previously rated under DC 5010, which is the diagnostic code for arthritis due to trauma and directs the disability to be rated as degenerative arthritis.

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When, however, the limitation of motion of the specific joint or joints involved is not compensable under the diagnostic codes, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations is rated at 20 percent; and x-ray evidence of involvement of two or more major joints or two or more minor joint groups is rated at 10 percent.  C.F.R. § 4.71a, DC 5003.

In December 2000, x-rays showed degenerative changes that were secondary to a previous fracture.  These x-rays are the earliest evidence documenting the Veteran's arthritis.  The Veteran did not file a claim for this disability but it was discovered during diagnostic testing.  Based on the record, the date entitlement for arthritis arose was in December 2000 with the evidence showing degenerative changes; there was no receipt of claim.  Accordingly, entitlement to an effective date earlier than December 7, 2000, for the award of service connection for arthritis must be denied.


ORDER

Service connection for right knee instability under DC 5257, rated at 20 percent disabling, is restored, as of June 20, 2012.  

The request for an effective date earlier than December 7, 2000, for the grant of service connection for arthritis in the right knee, is denied.


REMAND

The Board finds additional evidentiary development is necessary before the Board can adjudicate the Veteran's increased rating claims for right knee instability, limited extension, and arthritis, and an earlier effective date for TDIU.  

In the February 2014 remand, the Board directed that the Veteran be afforded a new VA examination.  Although the Veteran received a new examination in June 2016, the RO did not issue a supplemental statement of the case (SSOC) following the examination.  

With regard to the Veteran's knee disability, since the June 2016 VA examination, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), which impacts the Veteran's case.  In Correia, the Court determined that additional requirements must be met prior to finding that a VA examination is adequate.

The Board's February 2014 remand also included the issue of entitlement to TDIU.  Although the RO granted the TDIU effective January 16, 2014, entitlement to TDIU and a potential earlier effective date are inextricably intertwined with the outcome of the Veteran's increased ratings claims for his right knee.  Therefore, it would be inappropriate to render a decision while the other issues are still pending.  These claims must be remanded for additional development.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure all outstanding VA records are associated with the claims file, specifically to include records since August 2016.

2.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right knee disability. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected right knee disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's right knee disability under the rating criteria. In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis. In so doing, the examiner should test the Veteran's range of motion in both knees in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The examiner should also indicate whether the Veteran has any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional limitation of motion. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veterans' claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.


If any aspect of the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  After completion of the above and any other development deemed necessary, readjudicate the increased rating claim for his right knee instability, extension and arthritis, as well as the intertwined earlier effective date for TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


